United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1799
                                   ___________

Steven E. Rousseau,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Goodwill/Easterseals,                   *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: September 2, 2005
                                Filed: September 22, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Steven Rousseau appeals the grant of defendant’s motion to dismiss in his race-
discrimination action. The district court1 concluded that Rousseau’s complaint was
barred by res judicata. Upon careful review of the record, we agree, for the reasons
explained by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.